Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
2.	This action is in response to the papers filed on 06/02/2022.
Currently, claims 16-35 are pending in the instant application.
Claims 16-27 are previously withdrawn because they are directed to non-elected invention.
Claims 28-35 are under the examination.  
3.	All arguments have been thoroughly reviewed but are deemed non-persuasive for the reasons which follow. This action is made FINAL.
4.	Any objections and rejections not reiterated below are hereby withdrawn.
a.	The amendments overcome 112 b rejection in prior office action.
Claim Rejections - 35 USC § 112 (b) Indefiniteness
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 28-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 28 recites “an electrode completely covered with an electrically insulating layer comprising or consisting of cellulose of cellulose derivatives”. The claim is confusing because the coverage of insulting layer to the electrode in a device is unclear. It is unclear whether the insulating layer is only covered for one side (or surface, e.g. only on top surface) of the electrode or completely covered on all four sides (e.g. top, bottom and two side-surfaces) of the electrode. The specification does provide any definition for “completely covered”.  Thus, the metes and bounds of completely covered is indefinite.

Claim Rejections - 35 USC § 112 (a) New Matter
7.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

8.	Claims 28-34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The amended claim 28 recites “an electrode completely covered with an electrically insulating layer comprising or consisting of cellulose of cellulose derivatives”.
The amendment and the remarks filed on 06/02/2022 do not point to any support in the specification. Upon review of the specification, the specification does not describe or discuss “completely covered …” (see para 0008, 0019, 0022, 0024, 0091, and 0105; and Fig. 1).  Fig. 1 shows the electrode is covered with insulation layer only on top surface of the electrode and the figure does not show covering all the surfaces of the electrode (e.g. bottom and two side surfaces of the electrode). Completely is defined as totally or utterly.  the illustration of an electrode covering the top surface of the electrode does not support “an electrode completely covered with an electrically insulating layer” because this is not totally covering the electrode. The concept of “an electrode completely covered with an electrically insulating layer” does not appear to be part of the originally filed invention.  Therefore, this recitation as “an electrode completely covered with an electrically insulating layer” constitutes new matter.
Applicant is required to cancel the new matter in the reply to this Office Action.
Claim Rejections - 35 USC § 103
Necessitated by the amendment
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
10.	Claims 28-32, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Ferapontova (Ferapontova et al.  Chem. Commun.; 2010; 46: 1836–1838), in view of Shinoki (Shinoki et al. 5,547,848, publication date of 20 August 1996), as evidenced by Wang and Hutchins, Anal. Chem.;1985; 57:1536-1541; Hart and Wring, Trends in analytical chemistry; 1997; 16; 2: 89-102; Puleo et al. US 2015/0027891; and Hakmann et al. Pub. No.: US 2014/0327504 A1, publication date of November 06, 2014.
Ferapontova teaches a method of detection DNA through a lipase-based electrochemical assay and magnetic bead (MB) sandwich hybridization capture assay using magnetic bead, lipase enzyme, esters, a biotinylated capture DNA probe, and a reporter probe (p 1836 col 1 para 2 through col 2, p 1837 col 1-2, Figure 1).
Ferapontova teaches using a ferrocene (Fc) ester-modified microarray gold electrode to perform the DNA detection assay via lipase-based sandwich hybridization 

(see Fig. 1 p 1836 col 2). Ferapontova teaches the electrode having a self-assembled monolayer (SAM) of alkanethiols containing an internal ester group (i.e. lipids) on it (see Figure 1, p 1836 col 1 through p 1837 col 1). This indicates the electrode is completely covered with lipid film (e.g. alkanethiol ester SAM). 
	Ferapontova further teaches that SAM contains terminal ferrocene (Fc) redox label, thus, having immobilized Fc-alkanethiol ester on the electrode (i.e. monolayer of Fc-alkanethiol ester SAM) to perform reaction with lipase enzyme (from lipase-DNA conjugate to magnetic bead) (see Figure 1, p 1836 col 1 through p 1837 col 1).
 	Ferapontova teaches performing sandwich hybridization assay on the surface of streptavidin-coated magnetic beads (MBs) saturated with a biotinylated capture DNA probe to detect DNA (e.g. oligonucleotide) (p 1836 col 2, p 1837 col 2, Figure 1). Ferapontova teaches using the biotinylated capture DNA probe, biotinylated reporter DNA probe, a biotin-conjugated lipase and the magnetic beads in detecting target DNA in the method (see Figure 1, p 1837 col 2). Particularly, Ferapontova teaches that the target DNA sequence was complementary both to the capture and reporter probes, and linked by six arbitrary nucleotides, was added to the suspension of the capture DNA-modified MB; and the reporter probe containing a biotin modification was added (see P 1837 col 2 Figure 1 C). (Limitations of claims 30-32)
Further, Ferapontova teaches capturing the targeted DNA sequence via hybridization sandwich architecture on the MBs, and labeling the biotinylated reporter probe with a biotin-conjugated lipase through a streptavidin linker (see P 1837 col 2 Figure 1 C). 
These teachings of Ferapontova show using a solution that comprises magnetic beads, a capture probe, a reporter probe and lipase.
Furthermore, Ferapontova teaches forming a combination of the electrode containing monolayer of Fc-alkanethiol ester SAM and a complex formed on magnetic beads having probes hybridized with the target DNA on MBs labeled with lipase (see p 1837 col 2 para 3); detecting electrochemical signal of Fc (which indicates DNA concentration) resulted from lipase hydrolysis to ester in the Fc-alkanethiol ester (see p 1837 col 2 para 3, Figure 3). This teaching of Ferapontova shows performing the assay via biological and electrochemical reactions using a system (considered a biosensor) that comprises the electrodes completely covered with ester and the solution comprising magnetic beads, a capture probe, a reporter probe and lipase to generate detection electrochemical signal. (Limitation of claim 34)
Thus, Ferapontova teaches a biosensor for measuring the concentration of DNA that comprises a gold electrode completely covered with Fc-alkanethiol ester SAM, which was embedded with a solution comprising magnetic beads, a capture probe, and a reporter probe. 
Ferapontova does not teach using an electrode completely covered with an electrically insulating layer that comprises cellulose or cellulose derivatives. 
Shinoki teaches a method of detecting an analyte (e.g. antigen) via an immunoassay by measuring the change in enzymatic activity (see abstract, Figure 1, col 3 line 21-54, col 7 line 17-18). 
Shinoki teaches selecting a suitable combination of enzyme and substrate that an enzyme acts on the non-diffusible substrate to form a diffusible substance (i.e. hydrolysis of action of enzyme to the substrate) (see col 7 line 26-45, col 8 line 37-65). Shinoki teaches using a pulverized insoluble polysaccharide as the non-diffusible substrate, for example, carboxymethylated starch, cellulose and cellulose derivatives (abstract, col 8 line 9-26, col 9 line 56-59, col 12 line 20- 29). Shinoki teaches that the suitable labelling enzyme include hydrolases (e.g.  amylase, glucosidase, cellulase) (see col 7 line 45-61, col 9 line 56-59). Shinoki teaches using a combination of cellulose and cellulase as enzyme label in the method, for example, carboxylmethyl cellulose as the non-diffusible substrate and using cellulase as the labeling enzyme for the cellulose (see col 9 line 56-59). Shinoki also teaches impregnated or coating the substrate on another surface (e.g. paper) (see col 11 line 64 through col 12 line 29). Further, Shinoki teaches detecting the reaction between the antigen ligand and an enzyme-labelled antibody through enzyme-substrate reaction in the method (i.e. binding of an antibody to the antigen (ligand) by enzyme activity) (see abstract, col 14 line 8-27, col 1 line 39-41).
Thus, it would have been prima facie obvious prior to the effective filing date of the claimed invention for one of ordinary skill in the art, to have modified the biosensor taught by Ferapontova by substituting the lipid substrate (ester) and lipase labeling system with the cellulose substrate and cellulase enzyme label combination, as taught by Shinoki.  Ferapontova teaches having ester-covered electrode in the biosensor, however, Ferapontova does not teach using an electrode completely covered with an electrically insulating layer that comprises cellulose or cellulose derivatives. Shinoki teaches using a combination carboxylmethyl cellulose substrate and cellulase labeling enzyme, as a suitable combination for substrate-enzyme reaction in detecting an analyte (see col 9 line 56-59). Both Ferapontova and Shinoki teach detecting the presence of analyte through substrate degradation by its respective enzyme action. 
Furthermore, the use cellulose covered or coated electrode in a biosensor or in a biomolecules elution device was well known in the art, as exemplified by the prior are herein [Wang and Hutchins, Anal. Chem.;1985; 57:1536-1541 (see abstract, p 1536 col 2, p 1537 col 1); Hart and Wring, Trends in analytical chemistry; 1997; 16; 2: 89-102 (see p 89 col 2 para 2-3); and Puleo US 2015/0027891 (see para 22, 48, 50-51, 53)]. In addition, insulation property of cellulose is well known in the art prior to the effective filing date of the invention [see Hakmann et al. Pub. No.: US 2014/0327504 A1, publication date of November 06, 2014, (para 01, para 12-13, para 34, Figure 1)].
Thus, it would have been obvious to have substituted the component of cellulose-cellulase as taught by Shinoki, instead of the component of ester (lipid) and lipase combination in the biosensor, as taught by Ferapontova. This would have been oblivious to one skilled in the art to have substituted one component for the other, the biosensor having cellulose covered electrode would provide the predictable result in measuring the analyte. In addition, the skilled artisan would have found it obvious to have substituted cellulose and cellulase combination to the biosensor because the known product with known function, would have yielded predictable results of having a biosensor that would be needed for measuring the analyte. (Limitation of claim 29)
11.	Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Ferapontova (Ferapontova et al.  Chem. Commun.; 2010; 46: 1836–1838), in view of Shinoki (Shinoki et al. 5,547,848, publication date of 20 August 1996), as applied to claims 28-32, and 34 above, further in view of Sanchez (Sanchez-Ramirez et al. Bioprocess Biosyst Eng; 2017 (online August 2016): 40:9–22), as evidenced by Wang and Hutchins, Anal. Chem.;1985; 57:1536-1541; Hart and Wring, Trends in analytical chemistry; 1997; 16; 2: 89-102; Puleo et al. US 2015/0027891; and Hakmann et al. Pub. No.: US 2014/0327504 A1, publication date of November 06, 2014.
Claim 33, which depends from claim 28, recites “wherein said insulating layer comprises or consists of nitrocellulose”. 
The teachings of Ferapontova in view of Shinoki, as applied to claim 28, are fully incorporated here.
Ferapontova in view of Shinoki does not teach having the insulating layer that comprises or consists of nitrocellulose, although Shinoki teaches using cellulose and cellulose derivatives as substrate in cellulose substrate and cellulase labeled combination, as described above. 
Shinoki teaches using a combination of carboxylmethyl cellulose (a cellulose derivative) as a substrate and cellulase as an enzyme label in detecting an analyte (see abstract col 9 line 56-59 col 3 line 21-54, col 7 line 17-18). Shinoki also teaches impregnated or coating the substrate on another surface (see col 11 line 64 through col 12 line 29).
Sanchez teaches the use of cellulase enzyme immobilized on magnetic nanoparticles to hydrolyze carboxymethyl cellulose (e.g. lignocellulosic substrates, in lignocellulosic biomass bioconversion) (see abstract, p 10 col 1 para 2-4, p 11 col 1-2). Sanchez teaches measuring cellulase activity using filter paper (e.g. Whatman #1 filter paper) as a standard substrate, and carboxymethylcellulose as a substrate for endoglucanase activity (see p 11 col 2, p 14 col 2 para 4). It was very well known in the art prior to the effective filling date of the invention that the filter paper was made of nitrocellulose. Nitrocellulose is one of the cellulose derivatives, which was well known in the art as cellulose derivative prior to the effective filling date of the invention. Thus, Sanchez teaches a combination of cellulose or cellulose derivative as substrate (i.e. nitrocellulose or carboxymethyl cellulose or lignocellulose) and cellulase.
Thus, it would have been prima facie obvious prior to the effective filing date of the claimed invention for one of ordinary skill in the art, to have used nitrocellulose as cellulose derivative as taught by Sanchez, in the biosensor comprising cellulose covered electrode, as taught by Ferapontova by Shinoki. Shinoki teaches using a combination of carboxylmethyl cellulose (a cellulose derivative) as a substrate and cellulase as an enzyme label in detecting an analyte. Sanchez teaches measuring cellulase activity using both nitrocellulose (e.g. filter paper, as a standard substrate), and carboxymethylcellulose as a substrate for endoglucanase activity, as described above. Thus, it would have been obvious to have substituted nitrocellulose as cellulose derivative as taught by Sanchez, instead of cellulose in the biosensor, as taught by Ferapontova in view of Shinoki. This would have been oblivious to one skilled in the art to have substituted one component for the other, the biosensor having nitrocellulose covered electrode would provide the predictable result for detection of analyte. 

12.	Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Ferapontova (Ferapontova et al.  Chem. Commun.; 2010; 46: 1836–1838), in view of Shinoki (Shinoki et al. 5,547,848, publication date of 20 August 1996) and Sanchez (Sanchez-Ramirez et al. Bioprocess Biosyst Eng; 2017 (online August 2016): 40:9–22), as evidenced by Wang and Hutchins, Anal. Chem.;1985; 57:1536-1541; Hart and Wring, Trends in analytical chemistry; 1997; 16; 2: 89-102; Puleo et al. US 2015/0027891; and Hakmann et al. Pub. No.: US 2014/0327504 A1, publication date of November 06, 2014.
Claim 35 is directed to a kit that comprises an electrode covered with an electrically insulating layer comprising or consisting of cellulose or cellulose derivatives, magnetic beads, a capture probe, a reporter probe and cellulase.
The claim recites “said analyte is an oligonucleotide, a protein or a cell”, however, the recitation of the claim as a whole indicates that the analyte is not part of the kit. In addition, the recitation as “said analyte” lacks antecedent basis in the claim, as described above. 
The teachings of Ferapontova as described above are fully incorporated here. 
As described above, Ferapontova teaches performing the assay to measure DNA using components a biosensor comprising a ferrocene (Fc) ester-modified microarray gold electrode and a solution comprising magnetic bead, lipase enzyme, biotinylated capture DNA probe, and a reporter probe (see above, p 1836 col 1 para 2 through col 2, p 1837 col 1-2, Figure 1). Thus, these components in the assay are a set of reagents considered as “a kit”. 
 	Ferapontova teaches the biosensor for assaying the analyte that is DNA (i.e. oligonucleotide) and Ferapontova teaches that the capture and reporter probes are biotinylated DNA probes (p 1836 col 1 para 2 through col 2, p 1837 col 1-2, Figure 1).
Ferapontova does not teach an electrode covered with an electrically insulating layer comprising or consisting of cellulose or cellulose derivatives, and cellulase; and said insulating layer comprises or consists of nitrocellulose.
The teachings of Shinoki, as described above, are fully incorporated here.
Shinoki teaches using a combination of carboxylmethyl cellulose as a substrate and cellulase as an enzyme label in detecting an analyte (see abstract col 9 line 56-59 col 3 line 21-54, col 7 line 17-18). Shinoki also teaches impregnated or coating the substrate on another surface (see col 11 line 64 through col 12 line 29).
Ferapontova and Shinoki do not teach “said insulating layer comprises or consists of nitrocellulose”.
Sanchez teaches the use of cellulase enzyme immobilized on magnetic nanoparticles to hydrolyze carboxymethyl cellulose (e.g. lignocellulosic substrates, in lignocellulosic biomass bioconversion) (see abstract, p 10 col 1 para 2-4, p 11 col 1-2). Sanchez teaches measuring cellulase activity using filter paper (e.g. Whatman #1 filter paper) as a standard substrate, and carboxymethylcellulose as a substrate for endoglucanase activity (see p 11 col 2, p 14 col 2 para 4). It was very well known in the art prior to the effective filling date of the invention that the filter paper was made of nitrocellulose. Thus, Sanchez teaches a combination of cellulose or cellulose derivative as substrate (i.e. nitrocellulose or carboxymethyl cellulose or lignocellulose) and cellulase. 
Thus, it would have been prima facie obvious prior to the effective filing date of the claimed invention for one of ordinary skill in the art, to have modified the kit as taught by Ferapontova, by substituting it with the component of cellulose substrate and cellulase enzyme label combination, as taught by Shinoki, and having nitrocellulose as cellulose derivative as taught by Sanchez, instead of using ester substrate and labelled lipase combination in measuring an analyte via electrochemical signal resulted from enzyme hydrolysis reaction, as taught by Ferapontova. 
Ferapontova teaches having ester-covered electrode in the system, however, Ferapontova does not teach using an electrode completely covered with an electrically insulating layer that comprises cellulose or cellulose derivatives. Shinoki teaches using a combination carboxylmethyl cellulose substrate and cellulase labeling enzyme, as a suitable combination for substrate-enzyme reaction in detecting an analyte (see col 9 line 56-59). Both Ferapontova and Shinoki teach detecting the presence of analyte through substrate degradation by its respective enzyme action. Sanchez teaches using cellulose derivatives including nitrocellulose cellulose as substrate with cellulase.
Furthermore, the use cellulose covered or coated electrode in a biosensor or in a biomolecules elution device is well known in the art, as exemplified by the prior are herein [Wang and Hutchins, Anal. Chem.;1985; 57:1536-1541 (see abstract, p 1536 col 2, p 1537 col 1); Hart and Wring, Trends in analytical chemistry; 1997; 16; 2: 89-102 (see p 89 col 2 para 2-3); and Puleo US 2015/0027891 (see para 22, 48, 50-51, 53)]. In addition, insulation property of cellulose was well known in the art prior to the effective filing date of the invention [see Hakmann et al. Pub. No.: US 2014/0327504 A1, publication date of November 06, 2014, (para 01, para 12-13, para 34, Figure 1)].
Thus, it would have been obvious to have substituted the components of the kit, with cellulose-cellulase combination as taught by Shinoki, and nitrocellulose as cellulose derivative as taught by Sanchez, instead of the component of ester and lipase combination in the kit of Ferapontova. This would have been oblivious to one skilled in the art to have substituted one component for the other, the kit having cellulose covered electrode would provide the predictable result for intended use of the kit. In addition, the skilled artisan would have found it obvious to have substituted cellulose and cellulase combination to the kit because the known product with known function, would have yielded predictable results of having a kit that would be needed for a specific purpose.
(A) Response to Argument
The response traverses the rejection on pages 6-8 of the remarks filed on 06/02/2022
(1) The response asserts the substitution of lipid-lipase system with the cellulose-cellulase system would not be possible without completely changing the principle of operation of the Ferapontova reference. 
This response is reviewed and fully considered but it is not found persuasive for the following reasons:
First, the fundamental aspect of enzyme-substrate system (lipase-lipid reaction or cellulase-cellulose reaction) is an enzyme (i.e. lipase/cellulase) that catalyzes the hydrolysis reaction; and breaks down bonds in its substrate (i.e. lipids/ cellulose) to convert the substrate into other products (e.g. monoglyceride or fatty acids/other lipid from lipase digestion and lipid degradation oligosaccharides/glucose from cellulase digestion and cellulose degradation). The fundamental aspect of both lipase enzyme and lipid subtract system, and cellulase enzyme and cellulose subtract system is the reaction and the product outcome to generate a detectable signal.  Thus, the lipid/lipase system of ***  and the cellulose/cellulase system of ***  both generate a signal when a reaction occurs such that detection of the analyze may be detected.  
Further, the response does not clearly point out which part of the principle of operation (lipid-lipase system) of the Ferapontova reference would be completely changed when the system is substituted in operation with cellulose-cellulase system.

(2) The response further asserts that the surface of the electrode is exposed due to enzymatic activity (degradation) of a cellulose on cellulose in the claimed invention that is contract with the teachings of the reference. In Ferapontova, the action of the lipase enzyme on the ester releases the redox active probe but a portion of the self-assembled monolayer (SAM) of alkanethiols remains behind on the electrode. 
(3) The response asserts that measured signal resulted from the lipase enzyme system by Ferapontova is “a decrease”, while the measured signal via cellulose degradation of the claimed invention is “an increase”.
These arguments (#2 and 3) are directed to the functions of the device (e.g. cellulose degradation leading to exposing the surface of the electrode and an increase measured signal). 
The claims are directed to a device (i.e. a product), thus, the claims are not directed to the functions of the device. In this regard, claims do not require the insulation layer to “expose or not expose” NOR to detect a decrease or increase signal, based on any enzyme-substrate reaction.
In addition, the structural requirements of the device was taught by Ferapontova in view of Shinoki. MPEP states that "[A]pparatus claims cover what a device is, not what a device does.” [MPEP 2114.II]. ……….A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (The preamble of claim 1 recited that the apparatus was "for mixing flowing developer material" and the body of the claim recited "means for mixing ..., said mixing means being stationary and completely submerged in the developer material." The claim was rejected over a reference which taught all the structural limitations of the claim for the intended use of mixing flowing developer. However, the mixer was only partially submerged in the developer material. The Board held that the amount of submersion is immaterial to the structure of the mixer and thus the claim was properly rejected.).”.
	In this situation, the teachings of Ferapontova in view of Shinoki show that it would have been obvious to have designed a device with all of the recited components of an electrode completely covered with an electrically insulating layer comprising cellulose or cellulose derivatives, wherein said completely covered electrode is embedded in a solution comprising magnetic beads, a capture probe and a reporter probe for intended used of the device in measuring the concentration of an analyte. 
The rejection clearly indicates to have substituted cellulase-cellulose system by using cellulose membrane covered on the electrode by Shinoki, with lipase-lipid system by Ferapontova in the biosensor.
The argument is also directed to the lipase-lipid reaction taught by Ferapontova in detecting a decrease signal.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The argument is not directed to the teachings of Ferapontova in view of Shinoki.
The modified biosensor by Ferapontova in view of Shinoki would have applied cellulase-cellulose system, not lipase-lipid reaction, thus, the measured signal would be detected via cellulose degradation (e.g. an increase).
Shinoki teaches using a labelling enzyme cellulase which interacts with carboxylmethyl cellulose substrate and detecting the enzyme-substrate reaction (see col 9 line 56-59, col 14 line 8-27, col 1 line 39-41, col 3 line 21-54, col 7 line 17-18). Thus, the claimed invention and the prior art Ferapontova in view of Shinoki apply the same principle of detecting signals generated from enzyme-substrate reaction occur on the electrode (e.g. cellulase degradation or the cellulase interacts with the cellulose substrate film for redox reaction).
In conclusion, one having skill in the art would have found it obvious to have substituted one known lipase-lipid system with one known cellulase-cellulose system in the biosensor because both systems are in the same filed in applying enzyme-substrate reaction leading to detection of analyte vis the generated signal from the reaction. Thus, one of ordinary skill in the art would be able to create the biosensor comprising the recited structures based on the approach of cellulase-cellulose reaction system via known common knowledge in the art and scientific principles (see MPEP 2144), with the reasonable expectation of success in measuring the concentration of an analyte that is only be reasonable not absolute (MPEP 2143.02).
	The rejection has been modified accordingly with the amendment and the rejection is maintained. 
	Accordingly, 103 rejections for all claims are maintained. 
13. 	Claim 28, and 31-34 are rejected under 35 U.S.C. 103 as being unpatentable over Alocilja (Alocilja and Zhang, PG Pub No. US 2011/0171749 Al, Pub Date of July 14, 2011), as evidenced by Hakmann et al. Pub. No.: US 2014/0327504 A1, publication date of November 06, 2014).
With regard to claim 28, Alocilja teaches a device that comprises a biosensor with nanoparticles, and the biosensor comprising electrodes (e.g. screen-printed silver electrodes with nitrocellulose membrane) for detection of analyte or target DNA molecule by combining a biological component [e.g. nucleic acids as DNA probe) (see para 0038, 0041, 0213, 0215-0218, 0226, 0268, 0272, 0293-0294, 280-281, 421, 439, Figure 27 para 0192, Examples IX-X). 
Particularly, Alocilja teaches designing the biosensors using screen-printing technology by making screen-printed silver electrodes on a nitrocellulose membrane; and teaches using nitrocellulose membrane as capture pad in the biosensors (para 268 at p 27 col 1, para 268, 280-281, also see Fig. 13, Fig.18, Fig. 27, para 0421-0422, para 0439). In Fig. 13 and Fig. 27, Alocilja exemplifies designing nitrocellulose membrane (NC) with screen-printed silver electrodes (see #2 of Fig. 27) and area for electrical signal generation in the biosensor that is on capture cellulose membrane between two electrodes (see Fig.13, Fig. 27B and Fig. 18, para 0192, para 0421-0422).

    PNG
    media_image1.png
    313
    433
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    231
    441
    media_image2.png
    Greyscale

Insulation property of cellulose was well known in the art prior to the effective filing date of the invention [see Hakmann et al. Pub. No.: US 2014/0327504 A1, publication date of November 06, 2014, (para 01, para 12-13, para 34, Figure 1)].
These teachings of Alocilja demonstrate that the bottom surface of electrodes in the biosensor are completely cover with an electrically insulating layer comprising nitrocellulose membrane. The specification does not describe what “completely covered the electrode with the insulating layer” refers to, as described above. 
Alocilja further teaches using the surface of nitrocellulose membrane to immobilized a reagent (e.g. streptavidin) to measure the electrical signal (e. g. electrical response induced by the streptavidin-biotin interaction (para 0268, 0280, 0193, Fig. 27 and Fig. 28) and having contact the capture cellulose membrane with a mixture of magnetic particles (see para 0193). (limitation of claims 33-34)
With regard to a solution comprising magnetic beads, a capture probe and a reporter probe, Alocilja teaches using the biosensors for detecting the presence/amount a pathogen from a sample via a mixture of nanoparticles or nanoparticles in a solution that is a homogenous mixture composed of two or more substances (e.g. nanoparticle complex suspended or dissolved in the solution, as opposed to being attached to an electrode) (see para 0272, para 077). Alocilja teaches using a magnetic nanoparticle that is attached to a probe DNA (e.g. second DNA probe), and a complex comprising a magnetic nanoparticle, a target DNA molecule and detection nanoparticle comprising a silent (universal) DNA sequence (see para 0007, 0012, 0014-0017).  
Alocilja teaches having a composition (as a solution) comprising magnetic nanoparticles and two DNA probes (i.e. first and second DNA probe to form hybridization complex with the target DNA) (see para 0017-0018, also see para 121-122), for example, magnetic nanoparticle comprises a second probe DNA sequence capable of hybridizing to a target DNA sequence simultaneously with said first probe DNA sequence; OR the magnetic nanoparticle is attached to the detection nanoparticle by the hybridization of the target DNA to the first DNA sequence of the detection nanoparticle and the hybridization of the target DNA to the second DNA sequence of the magnetic nanoparticle in a solution. Alocilja teaches having detection nanoparticles in the composition, and first probe can be attached to the detection nanoparticles, and a first probe DNA molecule is capable of hybridizing to a 5’ area of a single strand of a target DNA (para 13 col 2 upper, para 121). The specification discloses that the capture probe is bound or attached to the magnetic beads and capable of biding both to the magnetic beads and the analyte (para 52).  The specification also discloses that capture probe can be a biotinylated oligonucleotide (para 51 and para 54). Thus, the first probe is considered as a capture probe, and the second probe is considered as a reporter probe. 
With regard to claim 28, Alocilja demonstrates the approaches of embedding the screen-printed electrode comprising the nitrocellulose membrane (NC) or the capture cellulose membrane pad with a solution containing nanoparticles (e.g. magnetic nanoparticles with the probes) (Figures 3-5, para 0173, 0177-0178, para 0192, para 0268-272, 280-283, 0439).
 With regard to claims 31-32, Alocilja teaches that first probe (e.g. capture probe) and the second probe (e.g. reporter probe) can be DNA, antibody and aptamer; and the second probe (i.e. a universal DNA sequence) is attached to biotin (see para 0012, 0018, 0020, 0029-0030, 0081, Figure 32, 00328, also see para 0121-0122).
Accordingly, the teachings of Alocilja include structures of the device comprising an electrode completely covered with a nitrocellulose membrane at the bottom surface of the electrode, and a solution comprising magnetic beads, a capture probe and a reporter probe. 
Alocilja does not teach the electrode is completely covered with an electrically insulating layer comprising cellulose or cellulose derivatives; and does not teach the electrode embedded in the solution. 
However, it would have been prima facie obvious prior to the effective filing date of the claimed invention for one of ordinary skill in the art to have modified a composition of screen-printed electrode completely covered with nitrocellulose membrane at its bottom surface in the biosensor by Alociljja, so as to have upended the composition to face up the nitrocellulose membrane on top of the electrode in the biosensor. Alociljja teaches using cellulose membrane with electrode for performing assays to detect nucleic acids via applying electric field. Alociljja teaches capability of cellulose membrane as a capture membrane having contact with the solution of magnetic nanoparticles in detecting sandwich assay as described above. The claims would have been obvious to have had the electrode completely covered with cellulose membrane either surface (e.g. its top or bottom surface) based on the known knowledge of fabricating and using the electrode covered cellulose membrane to detect the concentration of analyte learned from the reference. In addition, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. The skilled artisan would have found it obvious to have designed such combination of electrode and cellulose because the artisan would have had a finite number of predictable results in intended use in measuring the concentration of an anlyte via using fully covered electrode with cellulose on top of it in performing sandwich assay on cellulose membrane, and the artisan would have had good reason to pursue these known options, which were within the artisans’ technical grasp.
In addition, prior art taught all the recited elements of the device and technology in fabricating a combination of electrode and cellulose, thus, it would have been obvious to completely cover the electrode with cellulose. 
Furthermore, it would have been prima facie obvious prior to the effective filing date of the claimed invention for one of ordinary skill in the art to have modified the electrode as taught by Alociljja, so as to have embedded the electrode in the biosensor solution. Alocilja teaches using the electrode as a substrate for electrochemical reactions (para 0240, 0372). Alocilja suggests the electrode having contact with the solution in the biosensors (see above). The skilled artisan would have found it obvious to have embedded the electrode which was completely covered with nitrocellulose membrane, with a homogenous solution comprising magnetic beads, a capture probe and a reporter probe based on the use of the device, for example, to have a very small portable device to detect analyte in a very small clinical sample. The skilled artisan would have found it obvious to have designed such device because the artisan would have had a finite number of predictable results in intended use in measuring the concentration of an analyte in a very small sample, and the artisan would have had good reason to pursue these known options, which were within the artisans’ technical grasp. 
(B) Response to Argument
The response traverses the rejection on pages 8-9 of the remarks filed on 06/02/2022. 
The response asserts that Alocilja does not teach an electrode completed covered with cellulose in amended claim 28. The response asserts that the electrode of Alocilja appears to have uncovered electrode surfaces for signal detection from nitrocellulose enzymatic digestion. 
This response has been thoroughly reviewed and fully considered, and it was not found persuasive. First, the specification does not describe what “an electrode completely covered with an electrically insulating layer” refers to. In addition, claims are directed to a product, not its function in enzyme-substrate reaction and signal detection. Additionally, Alociljja teaches capability of cellulose membrane as a capture membrane having contact with the solution of magnetic nanoparticles in detecting sandwich assay [e.g. redox indicators/signal detection (see para 0041, para 0302, para 0305, Fig. 13, Fig. 27)]. With regard to the structural requirements of the claim 28, Alocilja teaches the electrode having its bottom surface completely covered with nitrocellulose membrane in the biosensor and other recited structures, as described in the rejection (see the rejection above). 
Accordingly, the rejection has been modified accordingly with the amendments. 
14.	No claims are allowed. 
15.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAHWAH T JOHNSON whose telephone number is (571)272-7322. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVE T NGUYEN can be reached on (571)272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/W.T.J./Examiner, Art Unit 1634                                                                                                                                                                                                        
/JEANINE A GOLDBERG/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        August 25, 2022